NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KENIA YAMILETH GOMEZ-                            No.   20-70053
CABALLERO,
                                                 Agency No. A215-819-004
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Kenia Yamileth Gomez-Caballero, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Gomez-

Caballero failed to establish that the Salvadoran government was or would be

unable or unwilling to control the gang members who threatened her. See Castro-

Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005) (record did not compel

conclusion that the government was unable or unwilling to control persecutors).

Thus, Gomez-Caballero’s asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach Gomez-Caballero’s remaining

contentions regarding the merits of her asylum and withholding of removal claims.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies

are not required to decide issues unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of CAT relief because

Gomez-Caballero failed to show it is more likely than not she will be tortured by or

with the consent of acquiescence of the government if returned to El Salvador. See

Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that

petitioner did not establish the necessary “state action” for CAT relief).

      As stated in the court’s April 23, 2020 order, the stay of removal remains in

place until issuance of the mandate.


                                          2                                  20-70053
      Gomez-Caballero’s request for a bond hearing (Docket Entry No. 18) is

denied because this court does not adjudicate bond or custody status through a

petition for review. See Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir.

2011) (eligible detainees may seek a bond hearing from an immigration judge,

appeal to the Board of Immigration Appeals, and then seek review of the

determination by filing a habeas corpus petition in district court). Gomez-

Caballero’s alternative request (Docket Entry No. 18) for transfer to a detention

center in California is denied for similar reasons; Gomez-Caballero points to no

legal authority for this court to entertain a transfer request on a petition for review.

      PETITION FOR REVIEW DENIED.




                                           3                                     20-70053